Citation Nr: 1447542	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to increase in the ratings for post excision of fissure in ano (currently 10 percent prior to September 5, 2008, and 30 percent from that date).

2.  Entitlement to a rating in excess of 10 percent for peptic ulcer with closed loop obstruction of the distal jejunum, proximal ileum with venous infarction.

3.  Entitlement to a rating in excess of 10 percent for abdominal scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to March 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia and Huntington, West Virginia Department of Veterans Affairs (VA) Regional Offices (RO).  In March 2011 a hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In May 2011, that VLJ remanded these matters for additional development.  In September 2014 a hearing was held before the undersigned.

The issue of service connection for depression on a secondary basis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) [A recent rating decision denied direct service connection for PTSD and depression, but did not consider a secondary service connection theory of entitlement.]  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if action on his part is required.


REMAND

The Veteran asserts that the symptoms of his service-connected disabilities have increased in severity.  When he was seen at a VA clinic in March 2012, he stated he was having bowel incontinence.  He claims he has been treated for the disabilities at issue at the Salem, Virginia VA Medical Center.  The most recent records from this facility are dated in June 2014.  He was last examined for his stomach conditions by the VA in April 2010, when it was noted he used stool softeners due to his anal fissures, and reported bowel leakage.  

During the September 2014 hearing, the Veteran testified he was being treated by W.M. Skewes, M.D., and that he believed that the disabilities were more severe than reflected by the ratings currently assigned.  Although the record contains several letters from Dr. Skewes, Dr. Skewes' clinical records pertaining to the Veteran have not been secured for the record.  

The United States Court of Appeals for Veterans Claims has held that when a veteran claims that a disability has worsened, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  In light of the allegation of worsening, and the length of the intervening period since the Veteran was last examined by VA, a contemporaneous examination is indicated.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for his anal fissure, peptic ulcer, and abdominal scar disabilities since 2007, and to provide authorizations for VA to secure complete records of the evaluations and treatment from all private providers identified, to specifically include Dr. Skewes.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers.

2.  After the development ordered above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his post-excision fissure in ano, peptic ulcer and abdominal scars.  The Veteran's entire record must be reviewed by the examiner(s) in conjunction with the examinations.  The examiner must have available for review the criteria in 38 C.F.R. §§ 4.73, 4.114, 4.118, in particular Codes 5319, 7301, 7328, 7332, and 7804 (under which the disabilities are currently rated.).

Regarding the postoperative fissure in ano, the examiner should specifically note the frequency and extent of any leakage or involuntary bowel movement.

Regarding the abdominal scarring, as the Veteran has been assigned a separate rating for related muscle spasm, the examiner should comment on the nature and severity of all related abdominal muscle impairment found, identifying the muscle(s) involved, and the nature and degree of related functions.  The examiner should also describe the scars in detail and note all related impairment of function.  

Regarding the postoperative peptic ulcer, the examiner should note all current symptoms and related impairment, and upon review if the criteria in 38 C.F.R. § 4.114, provide an opinion as to which diagnostic code under that Section best reflects the current disability picture presented by that disability. 

The examiner should include rationale for all opinions, citing to clinical data and other factual evidence as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

